Citation Nr: 1601515	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  10-42 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971.

This matter initially came to the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In its decision, the RO denied a request to reopen a previously denied claim for service connection for PTSD. 

In November 2012, the Veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge.  A transcript of that hearing is associated with
the claims file.
 
For reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds that the examiner's July 2013 report is inadequate.  According to the examiner, there was no documentation of any treatment from the Vet Center.  On review, the claims file does include progress notes received from a Vet Center in Gray, Tennessee.  These notes record findings of depression and indicate the depression was related to the deaths of friends during the Veteran's service.  
The July 2013 VA examiner was apparently unable to review these records before forming her opinion.  A medical opinion may be inadequate if it rests on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).    

Accordingly, the case is REMANDED for the following action:

1. The AOJ should attempt to obtain an addendum opinion from the VA psychologist who wrote the July 2013 VA examination report.  If she is unavailable for any reason, the requested opinion should be obtained from an equally qualified person.  The examiner should review all pertinent records associated with the claims file, particularly the progress notes recording the Veteran's treatment for depression at a Vet Center in August and September 1993.  The examiner should also review any information obtained as a result of the development requested in paragraph one of these instructions.  For the purpose of the requested opinion, the examiner should assume that the Veteran's claimed stressor related to his witnessing an airplane crash when stationed aboard the Aircraft Carrier USS John F. Kennedy actually occurred, although the pilots of the aircraft were rescued.  After completing review of the case, the examiner should indicate whether it is at least as likely as not (50 percent or more probability) that the Veteran has an acquired psychiatric disorder which had its onset during the Veteran's service in the Navy or is otherwise related to service.  A complete explanation based on the specific facts of this case and any relevant medical documentation should be provided for all opinions.

2. After the above development has been completed, readjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






